Beck, P. J.
Tlie court did not err in refusing an injunction. The petitioner failed to show title in her intestate. She introduced a deed from a third party, but there was no attempt to derive title from the State nor from any one shown to have been in possession, and it is not shown that plaintiff or her intestate had been in possession of this land. The mere statement of a witness that he was the agent of the plaintiff and had been looking after the property in question did not supply proof of possession. Judgment affirmed.

All the Justices concur.

J. 0. Adams and Charters & Wheeler, for plaintiff.
Edgar B. Dunlap, for defendants.